DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Kaiser on 31 March 2021.
The application has been amended as follows: 
Claim 1, line 22, Delete “item” Replace with --material--
Claim 9, line 3, Delete “speed of belt” Replace with --speed of a belt--
Claim 11, lines 3-4, Delete “speed of belt” Replace with --speed of a belt--
Claim 22, line 4, Delete “speed of belt” Replace with --speed of a belt--
Claim 26, line 2, Delete “according to a second increase level smaller” Replace with --wherein the second increase level is smaller--
--wherein the second increase level is smaller--
Allowable Subject Matter
Claims 1, 2, and 6-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, it is the opinion of the Examiner that the art of record neither anticipates nor renders obvious, “the controller configured to interrupt steps (a)-(d) when the feed roller is being rotated in a reverse direction or is not rotating and to maintain the amount of crush force applied at a level equal to an amount of crush force applied immediately prior to the interrupt of steps (a)-(d)” in combination with the rest of the claimed limitations set forth in the independent claim.
Regarding Claim 14, it is the opinion of the Examiner that the art of record neither anticipates nor renders obvious, “controlling a hydraulic cylinder until reaching a condition wherein the material is not being moved to the reducing portion or until a minimum crush force is reached and until reaching a condition wherein the material is being moved to the reducing portion” in combination with the rest of the claimed limitations set forth in the independent claim.
Applicant’s remarks with respect to the rejections under 35 U.S.C. 112 and previously cited Chapman and Hartzel have been found persuasive.  Further, no additional prior art was found during an updated search of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799